The judgment of the court was pronounced by
Slidell, J.
In 1841, the plaintiff gave defendant her power of attorney to represent her in the settlement of the succession of Letilia Jones, authorising him to demand an account of the executor, and to receive and receipt for any monies, effect partition, &c. In December, 184L, the agent gave the executor a receipt for $560. as in full for his constituent’s portion of the .estate. Of this amount, however, it appears that in fact but $60 was received in cash, the residue being paid to the agent in the notes and obligations of sundry persons then due. These notes and obligations remained 'in the attorney’s hands for about two years, when the attorney handed them to the principal, stating that lie could make no collections upon thorn ; and not being able to agree about the amount of compensation for bis services, they referred the matter to arbitration. The plaintiff collected one of the claims, and put the other into the hands of an attorney at law for sn'it, but did not succeed in effecting any further collection. About two years after receiving the notes and obligations from the defendant, the plaintiff instituted a suit against the executor of Letitia Jones, who was also a co-heir with the plaintiff, and against certain other co-heirs, alleging that they had combined to defraud her, by putting off upon her worthless claims as cash, for her share of the succession. The uncollected notes and obligations which she had received from Rllchey, were annexed to her petition. The amount claimed was $389. This suit, however, was nut prosecuted; and, about two or three years afterwards, to wit, in December, 1846, the plaintiff brought the present action, in which she claims from the defendant the sum of $500. I't does not appear that any complaint was made to t'he defendant at the time when he settled with the plaintiff by delivering the notes and claims, nor” that any notice of her inability to collect them was given to him, or of her inte :tion to hold him responsible, until this action was brought. The debtor of these uncollected claims has been dead for some years, and his succession is insolvent.
There is no proof in the record of any bad faith on the part of the agent, nor is it charged in the pleadings. It is questionable whether, under the power of attorney, the agent liada right to receive the claims; and the delay in handing them over to his principal is, in itself, in the absence of any satisfactory explanation, indicative of negligence. If he was engaged during the interval in endeavoring to collect them, it should have been proved. If the plaintiff had refused to receive the claims from the agent, and thrown the liability upon him, we are not prepared to say that he could have exonerated himself. But the conduct of the plaintiff in receiving the claims, settling with the agent for his services, collecting a portion of them, and making no complaint nnd giving no notice to the defendant, during an interval of three years, coupled with the allegations in 'her suit against the executor and co-heirs, amount in law to a ratification of the agent’s conduct, and exonerate him from liability.
It is therefore decreed that the judgment of the court below be reversed, and that there be judgment for the defendant, with costs in both courts.